OPINION — AG — ** SALARY — RESERVE OFFICER — MILITARY SERVICE ** THE PERSON YOU REFER TO VACATED THE OFFICE OF COUNTY ATTORNEY WHEN HE ENTERED ACTIVE FEDERAL MILITARY SERVICE OR DUTY WITH THE OKLAHOMA NATIONAL GUARD ON OR ABOUT SEPTEMBER 7, 1950 AND IS ENTITLED TO THE SALARY OF SAID OFFICE FOR THE NUMBER OF DAYS HE HELD SAID OFFICE BEFORE HIS INDUCTION, BUT NOT FOR THE REMAINDER OF SEPTEMBER, AND THAT IN ADDITION TO HIS COMPENSATION FOR THE FIRST FEW DAYS IN SEPTEMBER WHILE HE WAS STILL IN OFFICE HE IS ENTITLED TO AN AMOUNT EQUAL TO THIRTY DAYS' PAY. (PARTIAL MONTH, MILITARY SERVICE, MILITARY DUTY, COUNTY OFFICER, SALARY, PAY, VACATED OFFICE, POSITION) CITE: 51 O.S. 8 [51-8], 72 O.S. 48 [72-48], ARTICLE II, SECTION 12 (DUAL OFFICE) (J. H. JOHNSON)